DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 are pending in this Office action.
Claim Objections
Claim I is objected to because of the following informalities: In the preamble, at the end of the line, finishing with “comprising;” and should be “comprising:”
Appropriate correction is required.

STATEMENT for 35 USC 101 Under significantly more than the abstract idea.
Regarding claim 1, claim 1 recites a system comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting “a system for archiving and searching image content, comprising: a database configured to store images, video and interactive media sent from a smartphone through a computer program on the smartphone which captures media and attaches information such as location, user identification, time and permissions on viewing” is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  
Therefore, claim 1 as well as its dependent claims 2 – 4 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 5, claim 5 recites a method comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 5 reciting a method/technique for “archiving and accessing image content comprising: storing interactive images collected from a social media platform in a database; archiving and curating the interactive images based on parameters including the location where the interactive image was created” is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  
Therefore, claim 5 as well as its dependent claims 6 – 9 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0182971 A1 issued to Luis Ortiz et al. (“Ortiz”) and in view of USPGPUB 2003/0103670 A1 issued to Bernhard Schoelkopf et al. (“Schoelkopf”).
With respect to claim 1, Ortiz teaches a system for archiving and searching image content (Abstract: A image of the video programming captured by a HHD camera can be used at a remote server to identify the video programming by matching it with archived programming. A region within a particular frame of displayed video programming can be selected at the HHD to access additional information about a point of interest associated with the region.) comprising: 
a database configured to store images, video and interactive media sent from a smartphone through a computer program on the smartphone which captures media and attaches information such as location, user identification, time and permissions on viewing (Para [0009]: a program can operate on a mobile device that enables the mobile device with a digital camera to capture a picture of a scene, video or a scene access to data related to the identified scene that can include information about the scene (title, date, location, actors/characters, product placement, history, statistics) for review on or through the mobile device. The database can be associated with a remote server that can be access over a data communications network (wired or wirelessly) by the mobile device. Providing supplemental data from at least one of the at least one multimedia display and/or a remote database to the at least one wireless hand held mobile device based on a selection (capture) of the data rendering on the at least one multimedia display can require registration of the wireless hand held mobile device with the remote server (e.g., a service provided remotely to registered users)); and 
a search engine designed to search by image content for recognizing an image and finding other captures of that image or images with similar content (Para [0114]: The identification service comprises a massive search engine containing fingerprint data for numerous known videos. The identification service accepts the fingerprints for the unknown video, matches them to a known video, and returns synchronization data. The search engine can determine a number of candidates to thereby reduce search size and can continue to receive and process fingerprints of the unknown video until only one candidate remains. Note that two of the candidates can be the same movie at different times. The fingerprint data can be calculated from a single video frames, a sequence of video frames, a portion of the soundtrack, or a combination of these or other data from the video). 
Ortiz does not explicitly discloses interactive media sent from a smartphone through a computer program on the smartphone which captures media.
media sent from a smartphone through a computer program on the smartphone which captures media (Para [0007 – 0008]: creating truly interactive digital images, which will be referred to as interactive images for short. The information in an interactive image may contain many versions of the same scene taken under different camera settings. Para [0142]: the representative and index images are generated remotely, and transferred via a network, such as the Internet, to a viewer's computer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a displayed image in order for manipulating digital photographs, digital video, panoramas, 3D virtual environments in interactive image system. 
Modification would enable the photographer to manipulate the depths of field, to produce an image with desired focus characteristics, by capturing a series of digital images at varying focus settings. 

As to claim 2, the stored images are stored on a database with an association to a profile of a user such that images submitted by that user are kept with the profile of the user who created and submitted the image (Ortiz, Para [0014]: remote servers can include code to register at least one wireless hand held device with the remote server to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located ). 
As to claim 3, the search engine which has been requested to perform a search of a requested image assesses factors such as co-locations and time to verify that a retrieved image is similar to the requested image (Ortiz, Para [0014 – 0015]: to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user. An additional remote server can be selected based on a profile associated with the registered user/mobile device so that information can be provided in different format pre-selected or related to the user/mobile device. Para [0114]: The identification service comprises a massive search engine containing fingerprint data for numerous known videos. The identification service accepts the fingerprints for the unknown video, matches them to a known video, and returns synchronization data. The search engine can determine a number of candidates to thereby reduce search size and can continue to receive and process fingerprints of the unknown video until only one candidate remains).
As to claim 4, the search engine analyses the location stamp to verify that an image discovered in a search request for an image of an object is of the same object identified in other images (Ortiz, Para [0014 – 0015]: to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user. An additional remote server can be selected based on a profile associated with the registered user/mobile device so that information can be provided in different format pre-selected or related to the user/mobile device. Para [0114]: The identification service ).

With respect to claim 5, Ortiz teaches a method for archiving and accessing image content ( abstract and Para [0014]: remote servers can include code to register at least one wireless hand held device with the remote server to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user) comprising: 
storing interactive images collected from a social media platform in a database; archiving and curating the interactive images based on parameters including the location where the interactive image was created (Para [0009]: a program can operate on a mobile device that enables the mobile device with a digital camera to capture a picture of a scene, video or a scene form video, rendering (being displayed) on a display screen (e.g., flat panel display), determining the identity of the scene or video by comparison of the capture picture with images of programming stored in a database, and providing the mobile device with access to data related to the identified scene that can include information about the scene (title, date, location, actors/characters, product placement, history, statistics) for review on or through the mobile device. The database can be associated with a remote server that can be access over a data communications 
Ortiz does not explicitly teach identity of the creator, the frequency with which the image has been accessed, the proximity of the location of the creation of the interactive image to a user's current location, and whether the user has permission to view the interactive image. 
Schoelkopf discloses identity of the creator, the frequency with which the image has been accessed, the proximity of the location of the creation of the interactive image to a user's current location, and whether the user has permission to view the interactive image (Para [0002]: creating an interactive image that allows a viewer to interact with a displayed image and Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, these images can be made interactive, thereby creating an interactive digital video or a more fully interactive virtual reality experience).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ortiz’s providing additional information to a handheld device (HHD) about a displayed point of interest in video programming displayed on a multimedia display with the teachings of Schoelkopf's creating an interactive image that allows a viewer to interact with a 
Modification would enable the photographer to manipulate the depths of field, to produce an image with desired focus characteristics, by capturing a series of digital images at varying focus settings. 
As to claim 6, the interactive images are embedded with an attribute which is a video (Schoelkopf, Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, these images can be made interactive, thereby creating an interactive digital video or a more fully interactive virtual reality experience).
As to claim 7, the interactive images are embedded with an attribute which is a location (Ortiz, Para [0014 – 0015]: to gain access to image-program matching capabilities and access supplemental information related to programming that matches images of events rendering on multimedia display screens located near (within image capture and/or WIFI range of) the mobile devices. A profile can be associated with a registered mobile device/user. An additional remote server can be selected based on a profile associated with the registered user/mobile device so that information can be provided in different format pre-selected or related to the user/mobile device).
As to claim 8, the interactive images are 3D (Schoelkopf, Para [0148]: an interactive panorama requires a mapping from 3D coordinates to representative image indices).
As to claim 9, the interactive images are virtual reality (Schoelkopf, Para [0018]: The interactive image concept can also be extended into digital video and virtual reality applications. Since digital video and virtual reality application involve the display of images, ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 13, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162